Citation Nr: 0810125	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for depression, 
also claimed as post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to August 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Winston-
Salem, North Carolina RO, which determined that new and 
material evidence had been submitted to reopen the veteran's 
claim of service connection for PTSD, but denied the claim on 
its merits.  

In January 2008, the veteran testified at a videoconference 
hearing before the undersigned.  

The issue of entitlement to service connection for 
depression, also claimed as post-traumatic stress disorder, 
on a de novo basis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for depression, also claimed as PTSD, 
was denied in a January 1994 rating decision; the veteran did 
not appeal the decision.  

2.  The evidence received since the January 1994 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for depression, also claimed as PTSD.  





CONCLUSIONS OF LAW

1.  The January 1994 rating decision that denied entitlement 
to service connection for depression, also claimed as PTSD, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
20.302(b), 20.1103 (2007).  

2.  The evidence received since the January 1994 rating 
decision is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for 
depression, also claimed as PTSD, any VCAA compliance error 
by VA is harmless.  As noted above, the underlying claim of 
service connection is being remanded to the AMC for further 
development.  


II.  Decision  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.  

At the time of the January 1994 rating decision, which denied 
service connection for PTSD, personality disorder, 
polysubstance abuse, alcohol dependence or abuse, the 
evidence of record consisted of the veteran's service medical 
records, a copy of the veteran's DD Form 214, and VA 
outpatient treatment records dated September 1990 to October 
1993.  The veteran asserted in a November 1991 stressor 
statement that he was subjected to daily interrogation by 
Naval Intelligence Investigators for approximately thirty to 
ninety days after government property disappeared from a 
warehouse that the veteran was in charge of, and due to the 
disappearance of the government property, the veteran was 
ultimately charged with destruction of government property.  
The veteran further added that the false accusations, daily 
interrogations and "heavy surveillance" twenty-four hours a 
day, led him to go absent without leave (AWOL) for 417 days.  
The veteran contends that his current PTSD is due to this 
incident during his active military service.  

In the January 1994 rating decision, the RO denied service 
connection for chronic PTSD, personality disorders, 
polysubstance abuse, alcohol dependence or abuse.  
Specifically, the RO determined that while the veteran's VA 
outpatient treatment records reflected a history of 
personality disorder, there was no evidence of record of a 
diagnosis for PTSD.  Even though the veteran asserted during 
the course of the appeal that he had PTSD due to the 
investigation for theft while working at a warehouse during 
his military service, the RO stated that the diagnosis of 
PTSD had not been substantiated by VA medical records or 
treatment.  The RO concluded that the overall evidence did 
not establish that the veteran had chronic PTSD, based on 
"extraordinary, life-threatening incidents, during his 
active service."  The veteran was notified of the denial in 
a February 1994 letter, including his appeal rights, and he 
did not appeal the decision.  Thus, it is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Board notes that the RO reopened the veteran's claim in 
the January 2005 rating decision.  The Board is required to 
address the issue of reopening despite the RO's denial of 
service connection on the merits.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (1996).  

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claim of service connection for depression, also claimed 
as PTSD.  Since the January 1994 rating decision, the veteran 
and his wife have submitted additional statements with regard 
to his PTSD and his in-service incident involving theft 
allegations, along with his testimony elicited during the 
January 2008 videoconference hearing.  More importantly of 
record is a current diagnosis of PTSD contained within the 
most recent VA outpatient treatment records, as well as June 
2005 VA examination results that do not reflect a current 
diagnosis of PTSD.  Given the state of the current record and 
the newly received evidence, the Board finds that new and 
material evidence has been submitted.  Thus, the claim is 
reopened.  


ORDER

New and material evidence having been received, the claim for 
service connection for depression, also claimed as PTSD is 
reopened.  To this extent only, the benefit sought on appeal 
is granted.  


REMAND

As previously stated, the veteran seeks service connection 
for PTSD.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  

During the January 2008 hearing, the veteran testified that 
as a result of an investigation led by Naval Intelligence, he 
was charged with theft of military property while acting as a 
Non-Commissioned Officer (NCO) of a warehouse facility during 
his military service.  He explained that while in charge of 
the warehouse, an investigation commenced after several 
pieces of government property went missing.  The veteran 
stated that he was harshly treated and received threats 
during the investigation, and was eventually coerced to sign 
a confession.  The veteran further added that the 
investigation caused him to go AWOL for 417 days.  
Thereafter, he surrendered to the Philadelphia Naval Base 
Hospital for psychiatric evaluation.  Ultimately the theft 
charges were dropped, but the veteran contends that his PTSD 
is attributable to this in-service incident.  

In the January 2005 rating decision, the RO denied service 
connection for PTSD because while VA outpatient treatment 
records reflect a diagnosis of PTSD, the veteran's service 
personnel records are negative for any accusations pertaining 
to the warehouse theft.  However, upon review of the 
veteran's records, there is no indication that the RO 
requested the veteran's complete personnel files.  The Board 
notes that there are a few personnel records contained within 
the veteran's service medical records, but there is no 
separate personnel file of record.  The Board finds that a 
remand is necessary to allow the RO to request the veteran's 
complete service personnel file.  

Based upon the veteran's stressor statement and his January 
2008 testimony, it appears as though the veteran's stressful 
incident involving the theft allegation can be verified by 
unit records once personnel records are received.  However, 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) has not been contacted to research the veteran's 
alleged service stressor.  Therefore, an attempt should be 
made in this regard; before this, however, the RO should 
obtain the veteran's personnel file and request a 
comprehensive statement from the veteran containing as much 
detail as possible regarding the alleged stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

Thereafter, a review of the clinical diagnosis of PTSD of 
record should be undertaken.  VA is not obligated to accept 
diagnoses based on uncorroborated information.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992), Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Consequently the Board finds that, 
following completion of the additional development requested 
herein, if the RO finds that there is credible supporting 
evidence that a claimed in-service stressor actually 
occurred, the complete record should be reviewed by a 
psychiatrist.  If PTSD is diagnosed, the manifestations 
should be described in detail, the stressor should be 
identified, and the evidence accepted to document the 
stressor should be indicated.  

It is also noted that the veteran continues to seek treatment 
for his PTSD at the VA Medical Center (VAMC) in Durham, North 
Carolina.  The RO should ensure that the claims folders 
contain updated VA treatment records.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:  

1.  Obtain updated treatment records from 
the Durham, North Carolina VAMC.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims files.  

2.  Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, 
the rest of the veteran's service 
personnel records from his Official 
Military Personnel File (OMPF), including 
all records of his assignments, whether 
permanent or temporary duty stations; all 
travel orders; pay stubs which reflect 
special pay status, travel vouchers, and 
all TDY orders.  The RO must associate 
all documents obtained with the claims 
file.  

3.  Contact the veteran to give him 
another opportunity to provide any 
additional specific information he may 
have concerning his claimed stressor.  He 
should provide sufficiently identified 
events, time periods, locations, unit 
assignments, and the rank of the other 
individuals identified as being present 
during the incident.  The veteran is 
advised that this information is 
necessary to obtain supportive evidence 
of the alleged stressor events, and that 
he must be as specific as possible, 
because without such details an adequate 
search for verifying information cannot 
be conducted.  

4.  Thereafter, a summary of the 
veteran's claimed stressor should be 
prepared and, along with a copy of his 
separation documents and all available 
service records, should be submitted to 
the JSSRC for an attempt at stressor 
verification.  Ask the JSRRC to provide 
any information that might corroborate 
the veteran's alleged stressor that he 
was accused of a warehouse theft during 
his military service, which led to him 
going AWOL for 417 days.  If the case is 
not referred to JSRRC, the RO should 
provide an explanation as to why such a 
referral was not undertaken.  

5.  Review the file and make a specific 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f), with 
respect to whether the veteran was 
exposed to any in-service stressor.  If 
so, identify the nature of the specific 
stressor or stressors independently 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.  

6.  Then, afford the veteran a 
psychiatric examination.  All indicated 
tests and studies, including 
psychological examination/testing, if 
necessary, are to be performed.  The 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

a.  Advise the examiner that only those 
event(s) which have been verified may be 
considered for the purpose of determining 
whether an in-service stressor has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  

b.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.) of the American Psychiatric 
Association (DSM-IV).  To the extent 
possible, the examiner is to reconcile 
any contradictory evidence regarding the 
etiology of any diagnosed psychiatric 
disorder.  

c.  If the examiner concludes that the 
veteran has a diagnosis of PTSD, the 
examiner should specifically address 
whether it is more likely than not (i.e., 
to a degree of probability greater than 
50 percent), at least as likely as not 
(i.e., a probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that the PTSD is a 
result of one or more in-service 
stressor(s) verified by the RO.  

d.  With respect to any psychiatric 
disability other than PTSD present, the 
examiner should provide an opinion as to 
whether it is more likely than not, at 
least as likely as not, or unlikely that 
the psychiatric disorder is etiologically 
related to service.  

7.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate time 
period within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


